        Case 1:19-cv-00102-LM Document 85 Filed 12/08/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Michael L. Larkin

      v.
                                               Case No. 19-cv-102-LM
Strafford County Department of Corrections,
Superintendent et al


                                   ORDER


      No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated November 3, 2020.       “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”        School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                        ____________________________
                                        Landya B. McCafferty
                                        Chief Judge

Date: December 8, 2020

cc:   Michael L. Larkin, pro se
      Christine Friedman, Esq.
